                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION


ROBERT LEE JOHNSON JR.                                                                    PLAINTIFF
ADC #100626

v.                                  No: 1:19-cv-00038 BSM-PSH


ASA HUTCHINSON, et al.                                                                DEFENDANTS


                                                ORDER

        Having reviewed Robert Lee Johnson Jr.’s amended complaint (Doc. No. 9) for screening

purposes,1 it appears that service is appropriate as to Johnson’s Eighth Amendment deliberate

indifference claims against defendants Nurse Practitioner Aric Simmons, Director of Nurses S.

Armstrong, Warden Toni Bradley, and Health Services Administrator Billy Cowell. The Clerk of

the Court shall prepare summonses for the defendants, and the United States Marshal is hereby

directed to serve a copy of the amended complaint (Doc. No. 9) and summons on each defendant

without prepayment of fees and costs or security therefor. Defendant Bradley should be served

through the ADC Compliance Division. Defendants Simmons, Armstrong, and Cowell should be

served through Humphries, Odum & Eubanks, 1901 S. Broadway, Little Rock, Arkansas 72206.2

        IT IS SO ORDERED this 13th day of August, 2019.




                                                         UNITED STATES MAGISTRATE JUDGE

        1
         The Prison Litigation Reform Act (PLRA) requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a).
        2
         If a defendant is no longer an employee of the State or Correct Care Solutions, the individual
responding to service must file a SEALED Statement providing the unserved defendant’s last known
private mailing address.
